t c memo united_states tax_court joe nathan bryant jr petitioner v commissioner of internal revenue respondent docket no filed date joe nathan bryant jr pro_se horace crump for respondent memorandum opinion körner judge respondent determined deficiencies in and penalties on petitioner's federal income taxes for the years and in the amounts as follows penalty year deficiency sec_6662 dollar_figure dollar_figure big_number big_number all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure at the time the petition herein was filed petitioner was a resident of birmingham alabama he filed his income_tax returns for the years and on the basis of married_filing_separately in the years in issue petitioner was employed as a policeman for the fairfield police department he also provided private security service and was a member of the coast guard reserve during these years at trial herein petitioner appeared on behalf of himself although he testified he produced no other witnesses and no documentary_evidence of any sort was offered in support of his position he admitted at trial that he failed to substantiate any of the business_expenses claimed on schedule c of his and tax returns and he also admitted that he did not substantiate any of the claimed deductions on schedule a of his and tax returns the adjustments made by respondent to petitioner's taxable returns were as follows respondent determined that petitioner had received state_income_tax refunds in the amounts of dollar_figure and dollar_figure in and which petitioner failed to report respondent disallowed dollar_figure and dollar_figure respectively for the years and on account of schedule c business- related deductions by petitioner with respect to petitioner's itemized_deductions under schedule a on the returns in issue respondent disallowed dollar_figure for and dollar_figure for on account of deductions other than state income taxes paid_by petitioner in those years which respondent allowed where the commissioner has made a determination of deficiency in income_tax against a taxpayer such as here regarding his income for a given year the burden_of_proof on each issue determined by the commissioner is on the taxpayer the commissioner's determination of the deficiencies is presumably correct rule a 290_us_111 furthermore deductions from income are strictly a matter of legislative grace and the taxpayer bears the burden of proving entitlement to all deductions claimed 503_us_79 292_us_435 so far as respondent's determination of deficiencies is concerned based upon income and deductions as reported and or claimed by petitioner there is nothing in this record except petitioner's naked testimony to dispute respondent's determinations petitioner's testimony standing alone is not to be taken as gospel and it does not carry petitioner's burden_of_proof 7_tc_245 affd 175_f2d_500 2d cir therefore so far as respondent's determinations are based upon income and deductions as reported by petitioner we must sustain respondent there remain however several discrepancies between respondent's determinations herein and the record regarding petitioner's reported deductions specifically for the year respondent's notice_of_deficiency purported to disallow dollar_figure of business-related deductions under schedule c whereas petitioner actually reported dollar_figure of such deductions respondent's explanation for this discrepancy is that this was an error that respondent had corrected how or at what time this correction was made we do not know but it apparently is not in accordance with the income and deductions as reported by petitioner and we do not see what statutory basis respondent has for making a determination of deficiency based on a correction sec_6212 likewise for the year respondent disallowed dollar_figure of petitioner's business_expenses under schedule c whereas the record herein shows that petitioner actually claimed only dollar_figure we will take the figures as reported by petitioner's returns which are stipulated in evidence herein with respect to the itemized_deductions schedule a on petitioner's return for the year respondent disallowed the amount of dollar_figure as deductions petitioner however claimed only dollar_figure in itemized_deductions on that return of which respondent has conceded dollar_figure we know of no basis for respondent's determination of a disallowed deduction in excess of petitioner's claim after allowing for respondent's concession with respect to the year respondent disallowed dollar_figure of itemized_deductions petitioner had claimed dollar_figure and after respondent's concession of dollar_figure the net disallowance by respondent of dollar_figure appears correct in accordance with the present record the above discrepancies with respect to the disallowances by respondent as compared to the deductions as claimed by petitioner in the years in question will have to be reconciled in the necessary computation herein under rule with regard to the penalties in tax for the years and determined herein by respondent sec_6662 imposes a penalty in the amount of percent of the portion of the underpayment attributable to negligence petitioner is liable for an accuracy-related_penalty for negligence in the preparation and filing of his and tax returns petitioner failed to substantiate any of the deductions taken on the and tax returns except for the state income taxes previously mentioned herein therefore he is liable for the accuracy- related penalty pursuant to sec_6662 which defines negligence as the failure to make a reasonable attempt to comply with the tax law hamdi v commissioner tcmemo_1993_38 affd without published opinion 23_f3d_407 6th cir dillon v commissioner tcmemo_1993_11 decision will be entered under rule
